Submission of a controversy pursuant to CPLR 3222 to (1) invalidate defendant’s final assessment roll for the "1977 (76/77)” tax year and (2) direct defendant to complete a new final assessment roll for the said tax year at full value, or, if the court determines that it is not feasible to prepare a new final roll at full value for the 1977 (1976/1977) tax year, to direct defendant to prepare a final assessment roll at full value within a reasonable time, but not later than May 1, 1977 for the 1978 (1977/ 1978) tax year (as requested by plaintiffs), or by May 1, 1983 for the 1984 (1983/1984) tax year (as requested by defendant). Judgment is directed ordering defendant to prepare an assessment roll at full value for the 1981 (1980/1981) tax year by no later than May 1, 1980 (see Nassau County Administrative Code, § 6-9.0 [L 1939, chs 272, 701-709, as amd]). No costs are awarded. The revaluation of all real estate parcels in Nassau County, in accordance with the principles set forth in Matter of Hellerstein v Assessor of Town of Islip (37 NY2d 1) and 860 Executive Towers v Board of Assessors of County of Nassau (53 AD2d 463), is a monumental task. Nevertheless, and making due allowance for all of the factors referred to by defendant, a proper allocation, and temporary expansion, of its personnel should enable it to complete the task by May 1, 1980. Failure to do so shall be presumptive *916proof that defendant was dilatory. Cohalan, J. P., Titone, Hawkins and Mollen, JJ., concur.